TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-99-00018-CR






Miguel Hinojosa, Appellant



v.



The State of Texas, Appellee







FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT


NO. 0983088, HONORABLE TOM BLACKWELL, JUDGE PRESIDING






PER CURIAM

A jury found appellant guilty of possessing more than four grams of cocaine.  Tex.
Health & Safety Code Ann. § 481.115(a), (d) (West Supp. 1999).  The district court assessed
punishment, enhanced by previous felony convictions, at imprisonment for forty years.

Appellant's court-appointed attorney filed a brief concluding that the appeal is
frivolous and without merit.  The brief meets the requirements of Anders v. California, 386 U.S.
738 (1967), by presenting a professional evaluation of the record demonstrating why there are no
arguable grounds to be advanced.  See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State,
573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App.
1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d
137 (Tex. Crim. App. 1969).  

A copy of counsel's brief was delivered to appellant, and appellant was advised of
his right to examine the appellate record and to file a pro se brief.  He filed a pro se brief listing,
without argument or citation of authority, twenty-two alleged errors.  We find no basis for
reversing the judgment of conviction in the pro se brief.  

We have reviewed the record, counsel's brief, and appellant's pro se brief.  We
agree with counsel that the appeal is frivolous and without merit.  We find nothing in the record
that might arguably support the appeal.

The judgment of conviction is affirmed.


Before Justices Jones, B. A. Smith and Yeakel

Affirmed

Filed:   September 16, 1999

Do Not Publish